FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. U.S. Patent Application Publication 2010/0101336.
With respect to claims 1 and 4, Yamakawa teaches a torque detection sensor (torque sensor 1) of a self-excitation type that measures variation of magnetic permeability by variation of coil impedance in magnetic circuits formed between a core and an object to be detected by energizing coils wound around teeth provided to protrude from the annular core provided around the object to be detected at plural places (torque of the shaft S is detected based on the permeabilities of detection coils L1 and L2, paragraphs 56-58), the sensor comprising: first teeth and second teeth provided to protrude in staggered arrangement in the annular core in a circumferential direction (cores 2a and 3a that protrude from bobbin B, paragraph 87); and a plurality of energizing circuits in which first coils and second coils with different winding directions wound around the first teeth and the second teeth are connected in series (energizing circuits are connected to the coils in series, paragraphs 13, 31, and 86), wherein a plurality of magnetic paths having an inclination of +45 degrees and a plurality of magnetic paths having an inclination of −45 degrees with respect to an axial center direction are respectively formed through the object to be detected between the first teeth and the second teeth by energization to the plural energizing circuits (paragraph 57).
With respect to claims 2 and 3, Yamakawa teaches wherein the first coils and the second coils connected to the same energizing circuit in series are respectively wound around the first teeth and the second teeth forming the magnetic paths having the inclination of +45 degrees with respect to the axial center direction (first energizing circuit 2 connected to coils, paragraph 86, figure 8), the first coils and the second coils connected to the same energizing circuit in series are respectively wound around the first teeth and the second teeth forming the magnetic paths having the inclination of −45 degrees with respect to the axial center direction, and the first teeth and the second teeth adjacent to each other in the annular core in the circumferential direction are alternately excited to N-poles and S-poles (second energizing circuit 3 connected to coils, paragraph 86, figure 8).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856


/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/22/2022